Citation Nr: 0805463	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  05-38 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for right ear hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel



INTRODUCTION

The veteran served on active military duty from October 1966 
to October 1968.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The issue of entitlement to service connection for left ear 
hearing loss is addressed in the remand portion of the 
decision below and is remanded to the RO via the Appeals 
Management Center, in Washington, DC.


FINDINGS OF FACT

1.  The evidence does not demonstrate currently diagnosed 
right ear hearing loss.

2.  The evidence does not demonstrate currently diagnosed 
tinnitus.


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in or aggravated 
by active military service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2007).

2.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for entitlement to 
service connection for right ear hearing loss and tinnitus, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication of the veteran's claims, an October 2004 letter 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Although the letter did not 
notify the veteran of effective dates or the assignment of 
disability evaluations, there is no prejudice to the veteran 
because the preponderance of the evidence is against service 
connection for right ear hearing loss and tinnitus.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
letter also essentially requested that the veteran provide 
any evidence in his possession that pertained to these 
claims.  38 C.F.R. § 3.159(b)(1).  Further, the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims, to 
include the opportunity to present pertinent evidence.  
Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) 
(holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).   

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Although 
VA is required to provide a medical examination when such an 
examination is necessary to make a decision on a claim, none 
was required here.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159.  Such development is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains:  (1) 
competent evidence of diagnosed disability or symptoms of 
disability, (2) establishes that the veteran suffered an 
event, injury or disease in service, or has a presumptive 
disease during the pertinent presumptive period, and (3) 
indicates that the claimed disability may be associated with 
the in-service event, injury, or disease, or with another 
service-connected disability.  38 C.F.R. § 3.159(c)(4).  
Here, as will be discussed further below, the 


evidence of record does not establish current right ear 
hearing loss or tinnitus.  There is no indication in the 
record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 542-43 (2006); see also Dingess/Hartman, 19 Vet. App. 
473.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
addition, hearing loss may be presumed to have been incurred 
during service if it first became manifest to a compensable 
degree within one year of separation from active duty.  
38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

An April 1966 service entrance audiological evaluation found 
pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
/
0

In an April 1966 report of medical history, the veteran 
reported ear trouble.  A November 1966 audiological 
evaluation found pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
/
25

December 1966 audiological evaluations found pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
/
25




HERTZ



500
1000
2000
3000
4000
RIGHT
50
60
60
/
55

In December 1966 a profile of no exposure to loud noises or 
firing of weapons was assigned.

In a January 1967 service record, the examiner noted that 
upon service entrance, there was normal right ear with a 
hearing level of 0 to 5 decibels.  The examiner noted that 
the veteran was first seen in the clinic in November 1966 
when an audiogram revealed a level of 15 to 20 decibels in 
the speech range in the right ear.  The veteran was given a 2 
week profile.  In December 1966, there was right ear 


hearing level of 20 to 25 decibels.  A profile was assigned.  
Later in December, there was a right ear hearing level of 60 
decibels.  The veteran was given a temporary profile.  In 
January 1967, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
55
50
/
50




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
30
/
45

The examiner noted that fork tests cast doubt on the validity 
of the audiograms and that the veteran should be evaluated at 
Walter Reed.  The impression was right ear partial deafness 
of questionable extent.  

In a February 1967 service record, the diagnosis was right 
ear high frequency hearing loss.  The veteran was discharged 
to duty with a permanent profile of no assignment involving 
habitual or frequent exposure to loud noises or firing of 
weapons.  The diagnosis was right ear high frequency hearing 
loss with an average of 8 decibels in speech frequencies.  In 
May 1967, there was sensorineural high frequency hearing loss 
with an average of 8 decibels of speech frequencies.  A 
profile of no assignment involving habitual or frequent 
exposure to loud noises or firing of weapons was assigned.  
In June 1967, there was sensorineural high frequency hearing 
loss with an average of 8 decibels of speech frequencies.  A 
permanent profile of no exposure to loud noises or firing of 
weapons without adequate ear protection and no assignment 
involving frequent exposure to loud noises or firing of 
weapons was assigned.  Pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
/
25
In an August 1967 service record, the veteran reported 
decreased right ear hearing of the past 2 weeks.  The 
impression was decreased hearing on right, by history.  In an 
October 1968 service discharge audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
/
0

In a June 2005 notice of disagreement, the veteran asserted 
that his right ear hearing loss was aggravated during service 
due to his duty assignment with a mortar unit in Vietnam.  In 
an August 2005 statement, the veteran asserted that his right 
ear hearing loss was aggravated by his duty in a mortar unit.  
He also asserted that his current tinnitus was a result of 
service.  He stated that morning reports would show that 
although he was supposed to be on restricted noise duty, he 
was exposed to noise without hearing protection due to his 
duty assignments.  

The Board finds that the evidence of record does not support 
a finding of service connection for right ear hearing loss or 
tinnitus.  There are no current diagnoses of tinnitus or 
right ear hearing loss of record.  Degmetich v. Brown, 104 
F.3d 1328, 1333 (1997) (holding that the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation); see also 38 C.F.R. § 3.385.  
Although right ear hearing loss was diagnosed during service, 
concurrent and later audiological evaluations did not 
indicate hearing impairment for VA purposes.  38 C.F.R. 
§ 3.385.  Accordingly, service connection for right ear 
hearing loss and tinnitus is denied.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Service connection for right ear hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

The Board finds that remand is required regarding the claim 
of entitlement to service connection for left ear hearing 
loss because the medical evidence of record is insufficient 
upon which to base an appellate decision.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (noting that when the 
medical evidence of record is insufficient, in the opinion of 
the Board, or of doubtful weight or credibility, the Board 
must supplement the record by seeking an advisory opinion, 
ordering a medical examination, or citing recognized medical 
treatises that clearly support its ultimate conclusions).

Left ear hearing loss was shown on the veteran's service 
entrance examination.  Inservice audiological evaluations 
indicate an increase in the severity of the left ear hearing 
loss, but the veteran's service discharge audiological 
examination was essentially identical to the service entrance 
examination.  Several service records noted "complete" 
hearing loss.  Current left ear hearing loss findings are not 
of record.  The Board finds that an examination and medical 
opinion is required to determine whether active service 
permanently worsened the veteran's left ear hearing loss 
shown on service entrance examination and whether any 
worsening was due to the natural progress of the disease or 
disorder.  Accordingly, remand is required.

Accordingly, the case is remanded for the following action:

1.  The RO must provide the veteran with 
an audiological examination.  The entire 
claims file must be made 


available and reviewed by an appropriate 
VA examiner.  All pertinent symptomatology 
and findings must be reported in detail.  
Any indicated diagnostic tests and studies 
must be accomplished.  The examiner must 
assess the current severity of the 
veteran's left ear hearing loss.  The 
examiner must provide opinions regarding 
1) whether there was "complete" hearing 
loss prior to service, 2) whether left ear 
hearing loss was aggravated by active 
service, and 3) whether the inservice 
audiological evaluation findings indicated 
a temporary worsening of the left ear 
hearing loss, indicated natural 
progression of the hearing loss, and/or 
aggravation of hearing loss.  A complete 
rationale for all opinions must be 
provided.  The examiner must provide the 
bases for the requested opinions, to 
specifically include citations to the 
medical evidence of record, including the 
audiological evaluations contained in the 
veteran's service medical records.  If the 
examiner cannot provide the above 
requested opinions without resort to 
speculation, it must be so stated.  The 
report prepared must be typed.

2.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.

4.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


